Citation Nr: 0002120	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  92-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Jose A. Juarvez, M.D., and Manuel Colon-Vargas, 
M.D.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of June 1988 and November 1988 rating decisions of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran submitted his notice 
of disagreement to the June 1988 rating action in August 
1988, but that decision was corrected by a second rating 
action in November 1988, as the prior rating was based, in 
part on medical records that belonged to another veteran.  

In a decision dated in June 1997, the Board denied service 
connection for PTSD. The veteran appealed to the United 
States Court of Appeals For Veterans Claims (Court) and on 
May 4, 1999, the Court vacated the Board's decision and 
remanded the case.


REMAND

In the May 1999 order of the Court, it was noted that the 
veteran has asserted that VA had failed to obtain pertinent 
medical records from the VA Medical Center, San Juan, Puerto 
Rico (VAMC).  In addition, it is noted that VA should insure 
that the medical records of Drs. Jose A. Juarves Ortiz and 
Manuel Colon-Vargas have been added to the records and are 
available for review.  Pursuant to the May 1999 order of the 
Court, this case is remanded for the following action:

1.  The RO should contact the VAMC and 
insure that all available records of 
treatment for any psychiatric disorder 
have been copied and associated with the 
claims folder.  

2.  The RO should contact Jose Arturo 
Juarvez Ortiz M.D. and request copies of 
all records of medical treatment rendered 
to the veteran for a psychiatric 
disorder.  

3.  The RO should contact Manuel Colon 
Vargas M.D. and request copies of all 
records of medical treatment rendered to 
the veteran for a psychiatric disorder.  

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












